EX 99.28(h)(17) Amendment to the Curian Variable Series Trust Transfer Agency Agreement This Amendment is made by and between Curian Variable Series Trust, a Massachusetts business trust (“Trust”) and Jackson National Asset Management, LLC, a Michigan limited liability corporation (“JNAM”). Whereas, the Trust and JNAM entered into a Transfer Agency Agreement dated November 29, 2011 (“Agreement”). Whereas, under the terms of the Agreement, JNAM renders certain transfer agency and other services to units of beneficial interest in separate funds (“Funds”) of the Trust and the owners of record thereof. Whereas, the parties have agreed to amend Exhibit A of the Agreement to amend the following fund name (“Fund Name Change”): Fund Name Change (effective March 1, 2012) Curian/Invesco Balanced-Risk Commodities Fund to Curian/Invesco Balanced-Risk Commodities Strategy Fund. Now Therefore, the parties hereby agree to amend the Agreement as follows: 1. Exhibit A to the Agreement is hereby deleted and replaced in its entirety with Exhibit A dated March 1, 2012, attached hereto. 2. This Amendment may be executed in two or more counterparts, which together shall constitute one document. In Witness Whereof, the Adviser and the Trust have caused this Amendment to be executed as of March 15, 2012, dated as of March 1, 2012. Attest: Curian Variable Series Trust /s/ Kristen K. Leeman By: /s/ Kelly L. Crosser Kristen K. Leeman Name: Kelly L. Crosser Senior Paralegal Title: Assistant Secretary Attest: Jackson National Asset Management, LLC /s/ Kristen K. Leeman By: /s/ Mark D. Nerud Kristen K. Leeman Name: Mark D. Nerud Senior Paralegal Title: President and CEO Exhibit A March 1, 2012 Curian Guidance – Maximize Income Fund Curian Guidance – Balanced Income Fund Curian Guidance – Rising Income Fund Curian Guidance – Moderate Growth Fund Curian Guidance – Maximum Growth Fund Curian Guidance – Tactical Moderate Growth Fund Curian Guidance – Tactical Maximum Growth Fund Curian Guidance – Institutional Alt 65 Fund Curian Guidance – Institutional Alt 100 Fund Curian Tactical Advantage 35 Fund Curian Tactical Advantage 60 Fund Curian Tactical Advantage 75 Fund Curian Dynamic Risk Advantage – Diversified Fund Curian Dynamic Risk Advantage – Aggressive Fund Curian Dynamic Risk Advantage – Income Fund Curian/American Funds® Growth Fund Curian/AQR Risk Parity Fund Curian/Epoch Global Shareholder Yield Fund Curian/FAMCO Flex Core Covered Call Fund Curian/Franklin Templeton Natural Resources Fund Curian/Invesco Balanced-Risk Commodities Strategy Fund Curian/Nicholas Convertible Arbitrage Fund Curian/PIMCO Credit Income Fund Curian/PineBridge Merger Arbitrage Fund Curian/The Boston Company Equity Income Fund Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund A-1
